Citation Nr: 9931481	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-10 282A	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1982 Board decision denying service connection for a 
psychiatric disorder.  

(The issue of entitlement to an effective date earlier than 
February 23, 1995, for the award of service connection for 
post-traumatic stress disorder (PTSD) is addressed in a 
separate decision.)  




ATTORNEY FOR THE BOARD

James L. March, Counsel








INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This matter is before the Board as an original action on the 
motion of the veteran alleging CUE in a November 1982 Board 
decision.  



FINDINGS OF FACT

1.  In November 1982, the Board denied service connection for 
a psychiatric disorder.  

2.  The correct facts, as they were known at the time, were 
before the Board and the statutory or regulatory provisions 
extant at the time were correctly applied.



CONCLUSION OF LAW

The November 1982 Board decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5107, 7105, 7111 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.105(a), 
20.1404 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges clear and unmistakable error in the 
November 1982 Board decision which denied service connection 
for a psychiatric disability.  Until recently, a claimant was 
precluded from collaterally attacking a prior final Board 
decision by alleging clear and unmistakable error in a rating 
decision that was subsumed in that decision.  Smith v. Brown, 
35 F.3d 1516 (Fed. Cir. 1994).  Effective on November 21, 
1997, however, Pub. L. No. 105-111, 111 Stat. 2271 (codified 
at 38 U.S.C.A. § 7111) permits challenges to decisions of the 
Board on the grounds of clear and unmistakable error.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective on February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of clear and unmistakable error.  64 Fed. Reg. 
2134-2141 (1999).  

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining clear and 
unmistakable error.  64 Fed. Reg. 2134, 2137 (1999).  This 
case law is found primarily in the precedent opinions of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court").  Clear and unmistakable 
error is defined in Rule 1403(a) of the Rules of Practice 
(codified at 38 C.F.R. § 20.1403(a)) as "the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law as it existed when that decision was made.  64 Fed. 
Reg. 2134, 2139 (1999) (codified at 38 C.F.R. § 20.1403(b)); 
see Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  Even when the premise 
of error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Russell v. 
Principi, 3 Vet. App. 310. 313 (1992).  The Court has also 
held that allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, 
the Court has held that the VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The evidence of record at the time of the Board's November 
1982 decision included the veteran's DD Form 214 which shows 
that he served in the Republic of Vietnam as a helicopter 
repairman.  His service medical records were entirely 
negative for evidence of psychiatric disability.  Similarly, 
private and VA medical evidence dated through March 1977 
revealed no evidence of psychiatric disability.  

In a July 1981 statement, Donald M. Fairchild, Th.D., stated 
that the veteran had received psychological counseling, 
testing and therapy since May 1978.  The diagnostic 
impressions were those of "[l]ife adjustment disorder with 
mixed emotional features (specifically anxiety and 
depression)" and alcoholism.  It was recommended that the 
"possibility of delayed shock syndrome be further explored 
as [the veteran's] Vietnam combat experience presents as a 
significant traumatic event to him."  

In an August 1981 letter from Tom Williams, Psy.D., it was 
noted that the veteran had heard of his working with Vietnam 
veterans and had requested a referral to another specialist 
in Florida, where he was moving.  Dr. Williams indicated that 
he had interviewed the veteran and "his woman friend" in 
July 1981.  It was noted that the veteran had a statement 
from Dr. Fairchild, who related the veteran's psychological 
treatment over the previous two to three years.  

Dr. Williams indicated that the veteran was in the 101st 
Airborne Division as a helicopter crew chief in Vietnam from 
1968 to 1969.  He stated that the veteran had been "shot 
down twice and flew often in the Ah Shaw Valley, often flew 
med-vacs [sic] and on combat assaults."  It was reported 
that the veteran complained of combat-related nightmares, one 
to three times a month, which was verified by his woman 
friend.  Dr. Williams stated that the veteran cried during 
the interview as he related killing enemy soldiers.  He also 
cried telling of Americans who died in his helicopter.  He 
described guilt over surviving while friends died in combat.  
Dr. Williams opined that the veteran was suffering from PTSD.  

In October 1981, a VA examination was conducted.  It was 
noted that the veteran complained of nightmares of Vietnam, 
death feelings and paranoia.  The mental status examination 
report indicated that the veteran appeared angry.  He 
reportedly appeared to be "over controlling his temper."  
There was no evidence of psychomotor retardation or 
excitement and no evidence of delusional thinking.  There 
were no hallucinations, and his memory was intact for recent 
and remote events.  His affect was angry, but his mood did 
not appear depressed.  It was noted that his information 
related to his condition appeared to be unreliable.  The 
examiner, a medical doctor, stated that there was no evidence 
of major mental disorder on Axis I.  The Axis II diagnosis 
was that of "[p]ersonality disorder, rule out, anti social, 
rule out, passive aggressive."  He recommended psychological 
testing.  

The veteran contends that the Board committed clear and 
unmistakable error on several grounds.  First, the veteran 
alleges error in that the Board referred to the October 1981 
VA examination as a "special Veterans Administration 
psychiatric examination."  The veteran alleges that the 
examination was performed by a general practitioner.  Next, 
the veteran argues that the Board committed error in placing 
more weight on the "flawed" VA examination than on the 
opinions of his private counselors.  The veteran also argues 
that the Board committed error in not ordering psychological 
testing as recommended by the VA examiner.  He maintains that 
such testing would have revealed PTSD.  Finally, the veteran 
contends that, although the Board discussed "reasonable 
doubt," "had the doctrine of 'reasonable doubt' been 
considered, the [B]oard would have remanded the case . . . 
for further psychological testing."  

Concerning the veteran's first arguments, the 
mischaracterization-if indeed it was a mischaracterization-
of the October 1981 VA examination is certainly not the kind 
of error that compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  The examination was 
conducted by a health care professional.  To the extent that 
the veteran is arguing that the opinions of his private 
counselors warranted greater weight than the VA examiner's 
and that the doctrine of reasonable doubt was not adequately 
considered, the Board notes that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Damrel v. Brown, 6 Vet. App. at 
246.  

Regarding the veteran's arguments that the Board should have 
remanded the case for additional development, to include 
psychological testing, the Board notes again that VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  See Caffrey v. Brown, 6 Vet. 
App. at 382.  

The veteran has not alleged the type of error required to 
establish CUE.  Indeed, there was evidence in the record 
supporting the Board's decision.  There is no evidence of the 
type of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 1403(b).  



ORDER

The veteran's motion to revise or reverse the November 1982 
decision of the Board, which denied service connection for a 
psychiatric disability, is denied.  



		
	STEPHEN L. WILKINS
Member, Board of Veterans' Appeals


 


